Exhibit 16.1 May 24, 2011 Mr. Gerry Goldberg, Chairman of Audit Committee Keyuan Petrochemicals, Inc. Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province 315803 People's Republic of China Dear Mr. Goldberg: This is to confirm that the client-auditor relationship between Keyuan Petrochemicals Inc. (Commission file number 333-124837) and KPMG has ceased. Very truly yours, /s/ KPMG Hong Kong, China cc: Mr. Michael Rosenberg, Member of Audit Committee Mr. Dishen Shen, Member of Audit Committee Mr. Chunfeng Tao, Chairman & Chief Executive Officer Ms. Angela Li, Chief Financial Officer Mr. James L. Kroeker, Chief Accountant, Securities and Exchange Commission KPMG, a Hong Kong partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity.
